t c memo united_states tax_court cheryl d flathers petitioner v commissioner of internal revenue respondent docket no 13037-02l filed date cheryl d flathers pro_se rollin g thorley for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under sec_6673 respondent’s motion we shall grant respondent’s ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioner resided in las vegas nevada at the time she filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for her taxable_year return in her return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioner attached to her return form_w-2 wage and tax statement reporting wages tips and other compensation of dollar_figure petitioner also attached a two-page document to that return petitioner’s attachment to her return that document stated in pertinent part i cheryl dawn flathers am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability sic as for example code sec_4401 sec_5005 and sec_5703 do with respect to wagering alcohol and tobacco taxes provides that income taxes have to be paid on the basis of a return -as for example code sec_4374 sec_4401 sec_5061 and sec_5703 do with respect to other taxes i am filing anyway because i know the government has prosecuted others for failing to file income_tax forms by erroneously invoking code sec_7201 and sec_7203 therefore this return is not being filed voluntarily but is being filed out of fear that if i did not file thi sec_3 return i could also be illegally prosecuted for failing to file an income_tax return for the year in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return b in another place it directs me to code sec_6001 this section provides in relevant part that whenever in the judgment of the secretary it is necessary he may require any person by notice served on such person or by regulations to make such re- turns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable far sic the tax under this title since the secretary_of_the_treasury did not serve me with any such notice and since no legisla- tive regulation exists requiring anyone to file an income_tax return i am again in- formed by the privacy_act notice that i am not required to file an income_tax return it should also be noted that i had zero income according to the supreme court's definition of income since in merchant’s loan trust c v smlietanka sic 255_us_509 at pages that court held that the word income must be given the same meaning in all of the income_tax acts of congress that was given to it in the cor- poration excise_tax act of therefore since i had no earnings in that would have been taxable as income under the corporation excise_tax act of i can only swear to having zero income in obviously since i know the legal definition of income if i were to swear to having received any other amount of in- come i would be committing perjury there- fore not wishing to commit perjury i can - - only swear to having zero income for on date respondent paid petitioner the dollar_figure refund that she claimed in her return plus interest thereon on date respondent issued to petitioner a notice_of_deficiency notice with respect to her taxable_year which she received in that notice respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for her taxable_year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to her taxable_year instead on date in response to the notice petitioner sent a letter petitioner’s date letter to the internal_revenue_service that letter stated in pertinent part your deficiency_notice dated date first and foremost be advised that this alleged deficiency has been created out of thin air by the irs from a return which i submitted in a timely manner a return which was reviewed by the irs and a refund issued including interest_paid for the delay in re- funding the amount to me the irs now attempts to extort penalties and interest on top of the amount duly refunded to me according to your deficiency_notice of the above date cover sheet page of notice with respect to petitioner’s taxable_year attached there is an alleged deficiency with respect to my income_tax return of dollar_figure and if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court before i file pay or do anything with respect to your notice i must first establish whether or not it was sent --- - pursuant to law whether or not it has the force and effect of law and whether you had any authority to send me the notice in the first place let me further point out that irs code sec_6001 and sec_6011 as identified in the privacy_act notifies me that i need only comply with regulations nothing in the privacy_act notice or in the above statutes informs me that i have to comply with or pay attention to letters and or alleged determina-- tions sent to me by various and sundry employees of the irs please note that sec_6212 states that if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency etc etc etc however the notice i received was not sent by the secretary but by deborah s decker who is identified as being the director of the irs service_center in ogden utah and it have no way of knowing whether he she has been dele- gated by the secretary to send out such notices on the secretary’s behalf so before i do anything at all with respect to your notice i would have to see a delegation_order from the secretary_of_the_treasury delegating deborah s decker the authority to send out deficiency notices in addition i would also like you to send me or identify for me the legislative regulations that you claim implement code sec_6212 and sec_6213 i have also attached an excerpt from the irs procedures manual mt at page p-6-40 which points out that the irs is required to make available to all taxpayers comprehensive accurate and timely information on the requirements of tax law and regulations so pursuant to this provision from your procedures manual i am asking that you identify make available for me the legislative regulations that you claim implement both code sec_6212 and sec_6213 - since i haven’t been able to locate them on date respondent assessed a frivolous_return penalty under sec_6702 regarding petitioner’s return - - on date respondent assessed petitioner’s tax as well as a penalty under sec_6662 and interest as provided by law for her taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to the frivolous_return penalty under sec_6702 regarding her return on date respondent issued to petitioner a notice_of_federal_tax_lien and your right to a hearing notice of tax_lien with respect to both petitioner’s unpaid liability for and the frivolous_return penalty under sec_6702 regarding her return on or about date in response to the notice_of_intent_to_levy and the notice of tax_lien petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner attached inter alia a seven-page document to her form petitioner’s attachment to her form that document stated in pertinent part verification from the secretary first of all i expect you to have at the cdp hearing verification from the secretary that the requirements of any applicable law or administrative procedure have been met that is the specific statement from the secretary or_his_delegate that the law requires you to have don’t tell me at the cdp hearing that in lieu of your having that specific statement from the secre- tary you have some irs transcript or printout that i may not understand proof of assessment and copy of return show- ing owed taxes pursuant to code sec_6201 before i can owe any income taxes there has to be an assessment based on a return or list i filed a return showing no taxes due in fact a return that showed a refund for which a refund check was issued by the internal revenue ser- vice plus interest therefore i do not see how the irs could have made a lawful assessment from a return showing no income taxes due and owing unless the irs prepared another showing a different amount due xk kek a copy of form_17 statutory notice of defi- ciency it have never received a statutory notice of defi- ciency form_17 for payment of any income taxes i claim there is no underlying statutory liability in connection with the income taxes at issue it am challenging the existence of the underlying tax_liability as the law sec_6330 b and regulation 6330-1t- specifically permit me to do i claim there is no statute requiring me to pay the income taxes at issue it is my belief that there is no law requir- --- - ing me to pay income taxes no law authorizes the irs to claim that i owe more in income taxes than the zero i reported on my income_tax return 1t is my contention that no law authorizes the secretary let alone any irs agent to determine that i owe more in income taxes that the zero i reported on my income_tax return reproduced liter- ally on date a settlement officer with respondent’s appeals_office settlement officer sent petitioner a letter that letter stated in pertinent part i have scheduled the collection_due_process_hearing you requested on this case for the time and date shown above date your request for a due process hearing was timely for the letter notice_of_federal_tax_lien filing issue for the form_1040 taxes for and for the civil penalty assessment for your request fora due process hearing for the letter notice_of_intent_to_levy on the civil penalty assessment for was not timely and therefore you are entitled to an equivalency hearing on this matter appeals’ jurisdiction to hear your case is specified in the internal_revenue_code sec_6320 and sec_6330 and the related federal regulations appeals will consider the appropriateness of the proposed collection action spousal defenses and collection alternatives if you received a statutory_notice_of_deficiency you may not raise as an issue the amount or existence of the underlying assessment i am also enclosing forms certificate_of_official_record and forms certificate of assessment for the form_1040 taxes for and for the civil penalty assessment under irc dollar_figure for these documents meet the verification requirements under irc dollar_figure c your request for additional information should be made under the freedom_of_information_act through the disclosure_officer located at the internal_revenue_service ek harll phoenix arizona i have reviewed the correspondence you attached to your request for the collection_due_process_hearing and would like to point out that the courts have previously ruled against your arguments and in some instances have imposed sanctions i have verified the validity of the assessments through the review of the complete computer transcripts the tax_return file and related workpapers i have no further legal_obligation to consider any challenge to the validity of the assess-- ment in the absence of independent proof that the assessment was defective in some manner i am hopeful that you wish to discuss legitimate issues and alterna- tives for resolving your case at the upcoming hearing it will have the original tax_return for available for your review at the hearing as well as the civil penalty documentation on date respondent’s settlement officer sent peti- tioner another letter settlement officer’s date letter that letter stated in pertinent part i am writing to you regarding the upcoming collection_due_process_hearing set for date pincite p m at the las vegas appeals_office you previously indicated in your correspondence that you intended to audio record the hearing and have a court reporter present there has been a recent change in this practice for hearings before appeals effec-- tive immediately audio and stenographic recordings will no longer be allowed on appeals cases the recording of hearings has always been discretionary for appeals under sec_7521 pursuant to a recent decision all audio and stenographic recordings will be eliminated you may still have a witness present at the hearing however this witness may not represent you or negotiate for you on date in response to the settlement officer’s date letter petitioner sent the settlement officer a letter petitioner’s date letter that letter stated in perti- nent part -- - i am in receipt of your letter of date in which you attempt to deny me the right to record my hearing under sec_7521 who made this recent decision where is the documen- tation where is the proof of legislative mandate providing authority to make this change furthermore under whose authority is my constitutional right to preserve testimony for myself being truncated after all i require an accurate record of who said what and when the code quoted sec_7521 deals with procedures involving taxpayer interviews are you then stating by quoting this code section that you are only con- ducting an interview and not a hearing as is my right under the law you are labeled as a settlement officer not an appeals officer if you are unable to show authority as an appeals officer then i require that you provide an appeals officer at the hearing who has the authority to impartially decide the issues at hand if this is an interview which is conducted by exam and audit and for which the code you quote would be correct then i am not receiving a hearing if you claim this is a hearing then an appeals officer with appropriate identification will need to be present to conduct a true hearing and the code you quote does not apply on date in response to petitioner’s date letter respondent’s settlement officer sent petitioner a letter settlement officer’s date letter that letter stated in pertinent part tit am in receipt of your letter dated date re- garding the change in procedures for the audio record- ing or stenographic recording of appeals hearings i am enclosing a copy of the memorandum dated date per your request for documentation of this change this will be a hearing and as a settlement officer i have the same authority as an appeals officer to impar- tially decide the issues at hand as you stated in your letter the copy of the memorandum referred to in the settlement offi- cer’s date letter which the settlement officer enclosed with that letter stated in pertinent part brffective immediately audio and stenographic record- ings will no longer be allowed on appeals cases taxpayers and or representatives who have already requested such recordings will be informed of the change in practice immediately and advised that their reguest cannot be allowed background prior to enactment of sec_7521 service compliance functions voluntarily allowed audio recordings ap- peals decided to follow this practice at that time sec_7521 enacted in provided for the allowance of audio recordings of conferences relative to the determination or collection of a tax between the taxpayer and the internal_revenue_service provided that the service was given at least ten days advance notice of the taxpayer’s intent to record the conference although appeals makes liability and collectibility determinations appeals’ procedures differ from exami- nation and collection function contacts that are not discretionary for the taxpayer contact with appeals is discretionary for the taxpayer and as such record- ing has always been discretionary for appeals on date respondent’s settlement officer held an appeals_office hearing with petitioner with respect to the notice of tax_lien although petitioner knew that the appeals_office no longer allowed audio recordings of appeals_office hearings 7on date respondent’s settlement officer also held an equivalent_hearing with petitioner with respect to the notice_of_intent_to_levy petitioner secretly made an audio recording of her appeals_office hearing at the appeals_office hearing the settlement officer gave petitioner form_4340 certificate of assessments payments and other specified matters form with respect to her taxable_year on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s unpaid liability for notice of determina- tion with respect to petitioner’s unpaid liability for an attachment to that notice stated in pertinent part verification of legal and procedural requirements the secretary has provided sufficient verification that the requirements of any applicable law or administra-- tive procedure have been met certified account transcripts forms were re- guested and reviewed along with the administrative return file for which included the civil penalty work papers the collection_due_process and equivalency hearings on date the appeals_office also issued to peti- tioner a notice_of_determination with respect to the frivo- lous return penalty regarding petitioner’s return and a decision letter concerning equivalent_hearing under sec_6320 and or decision letter with respect to the notice_of_intent_to_levy issued to petitioner with respect to the frivolous_return penalty regarding petitioner’s return decision letter with respect to the frivolous_return penalty regarding petitioner’s return were held on date the taxpayer was advised prior to the hearing by letter that no audio recording or stenographic recording of the hearing would be permitted per a directive issued by the acting chief_of_appeals dated date settlement officer rene swall has had no prior involve- ment with respect to these liabilities issues raised by the taxpayer the taxpayer checked both blocks on the form and states see attached letter attached is a copy of the notice_of_federal_tax_lien nftl the letter and several pages of non-filer arguments as part of the taxpayer’s argument she asks for verification from the secretary proof of the assessments and a copy of the statutory_notice_of_deficiency the taxpayer further claims that there is no underlying statutory liability in connection with the income taxes at issue that there is no statute requiring her to pay the taxes at issue and that no law authorizes the service to claim that she owes more income_tax than the zero reported on her return in addition the taxpayer states that she did not receive a notice_and_demand for payment per sec_6331 certified transcripts forms for both periods were provided to the taxpayer prior to the hearing the taxpayer was advised by letter that these tran- scripts meet the verification requirements under irc dollar_figure c at the hearing the taxpayer raised the issue of audio recording and was advised again that the audio record- ing would not be allowed i attempted to review the form_4340 transcripts and the administrative file with the taxpayer which included the tax_return filed and the statutory notice of defi- ciency that was sent and received the taxpayer stated that what i provided her as evidence of the statutory_notice_of_deficiency was only a letter the taxpayer was advised that she could not raise the issue of the underlying liability as she had received the statutory_notice_of_deficiency and had in fact responded to it with additional frivolous arguments the taxpayer is now precluded from raising this issue at the collection_due_process_hearing collection alternatives could not be discussed with the taxpayer as the taxpayer is not in filing compliance nor did the taxpayer attempt to complete the financial statement that was mailed to her prior to the hearing the taxpayer asked for the cite that makes her liable to pay the taxes and continued to raise only frivolous arguments the hearing was con- cluded the taxpayer does not believe that wages are income or that the tax laws apply to her i advised the taxpayer of recent court case decisions where sanctions were imposed for bringing the same type of arguments and attempted to provide the taxpayer with copies of recent cases on t pierson and r davis as well as publication why do i have to pay taxes and a handout the truth about frivolous tax arguments the taxpayer refused to accept these from me the taxpayer raised no other non-frivolous issues balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the courts have previ- ously addressed the taxpayers’ arguments and appeals does not have the authority for reconsideration of the matters the assessments are valid and the service followed proper procedures in making these assessments for the civil penalty to apply the individual’s conduct must be due in part to a position which is frivolous or a desire which appears on the return to delay or impede the administration of federal_income_tax laws income reported to the service verifies that the taxpayer had sufficient income that would require her to file a return the taxpayer was provided an opportunity to file a correct return but instead responded with frivolous arguments the taxpayer received her re- guired notices the filing of the nftl was appropriate to protect the government’s interest in addition the issuance of the notice_of_intent_to_levy was appropri- -- - ate on the civil penalty assessment no collection alternatives could be discussed as the taxpayer is not in filing compliance and the taxpayer only continued to raise frivolous arguments given the taxpayer’s history of non-compliance i believe that collection action in the form of levy should be allowed to proceed lacking the taxpayer’s cooperation the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regard- ing the questions raised in respondent’s motion with respect to petitioner’s taxable_year petitioner received a notice_of_deficiency but she did not file a petition with respect to that notice on the instant record we find that petitioner may not challenge the existence or the amount of the only questions raised in respondent’s motion relate to petitioner’s unpaid liability for over which we have juris-- diction and do not relate to the frivolous_return penalty regard- ing her return over which we do not have jurisdiction in this connection on date the court issued an order granting respondent’s motion to dismiss this case for lack of jurisdiction insofar as petitioner sought review of either the notice_of_determination with respect to the frivolous_return penalty regarding petitioner’s return or the decision letter with respect to the frivolous_return penalty regarding peti- tioner’s return -- - petitioner’s unpaid liability for see sec_6330 b 114_tc_604 114_tc_176 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite as was true of petitioner’s attachment to her return petitioner’s date letter petitioner’s attachment to her form and petitioner’s date letter petitioner’s response contains contentions arguments statements and re- quests that the court finds to be frivolous and or groundless to illustrate petitioner appears to argue that she did not receive proper notice_and_demand under sec_6303 because according to petitioner respondent must use form_17 in issuing such notice_and_demand we reject petitioner’s argument that respondent did not issue the notice_and_demand required by sec_6303 form_4340 with respect to petitioner’s taxable_year shows that respondent sent petitioner a notice of balance due on date the same day on which respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for her taxable_year a notice of balance due constitutes the - notice_and_demand for payment under sec_6303 119_tc_252 respondent is not required to use form_17 as the notice_and_demand for payment e g keene v commissioner tcmemo_2002_277 tapio v commissioner tcmemo_2002_141 as a further illustration of the frivolous and or groundless nature of petitioner’s position in this case petitioner contends in petitioner’s response that the settlement officer failed to obtain verification that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 in this regard petitioner contends that the settle- ment officer improperly relied on form_4340 to meet the verifica- tion requirement of sec_6330 the record establishes that the settlement officer obtained verification from the secretary that the requirements of any applicable law or administrative procedure were met and we reject petitioner’s contention to the contrary as for the settlement officer’s reliance on form_4340 at the appeals_office hearing the settlement officer relied on and gave petitioner form_4340 with respect to petitioner’s taxable_year sec_6330 does not require the settlement officer to rely on a particular document to satisfy the verification re- quirement imposed by that section craig v commissioner supra pincite nor does sec_6330 require the settlement -- - officer to provide petitioner with a copy of the verification upon which the settlement officer relied id pincite form_4340 is a valid verification that the reguirements of any applicable law or administrative procedure have been met id petitioner has not shown any irregularity in respondent’s assessment proce- dure that would raise a question about the validity of the assessment or the information contained in form_4340 with respect to petitioner’s taxable_year we hold that the assessment with respect to petitioner’s taxable_year was valid and that the settlement officer satisfied the verification requirement of sec_6330 see id based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant in petitioner’s response petitioner also argues that appeals personnel denied petitioner the right to protect her rights in total disregard for the taxpayer_bill_of_rights publication and petitioner’s constitutional right to protect oneself that is because according to petitioner the appeals_office denied her request to record her appeals_office hearing however petitioner admits that she did in fact tape the cdp hearing and we shall not address petitioner’s argument about the appeals office’s refusal to permit her to record her appeals_office hearing - - to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments statements and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ‘the record in this case reflects that the settlement offi- cer attempted to give petitioner inter alia a copy of the court’s opinion in 115_tc_576 which she refused to accept - - ments statements and requests that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
